Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 and 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention I and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 24, 2021.
    	The traversal is based on the grounds that the embodiments are directed to a unitary concept and based on various policy arguments.  These arguments are unpersuasive.  The arguments set forth by the applicant (i.e., a want of a serious burden on the examiner, or inventions having the same classification) are arguments commonly set forth when traversing a restriction of the invention.  (See MPEP 803).  While there is a policy of compact prosecution, the plain language of the rules set forth that an examiner may require restriction there is no policy to reduce the number of patents; in fact, an argument could be made that it is less confusing to have a separate patent for each invention.  The applicant’s argument that the various inventions do not result in a serious examination and a search burden to the examiner is a general allegation without specifically pointing out how searching each invention is not a burdensome search. The examination of the multiple inventions will result in a search burden since the inventions .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (as stated in paragraph 00021 which states Figure 1 is a bottom view of a typical floor mounted appliance).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one of the tat least three interior extension platforms are molded to include a female base of a two- must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by applicant’s prior art Figure 1. Figure 1 discloses an appliance (10) with a base wall (11) for securing the appliance to a support, the appliance comprising: the base wall surrounding, either partially or completely, a void (17), the base wall having an exterior surface and an opposed interior surface; a contact surface (12) extending between ends of the exterior surface and the opposed interior surface of the base wall, the contact surface being configured to secure the appliance to the support; and at least three interior extension platforms extending from the opposed interior surface of the base wall into the void, the at least three interior extension platforms extending from the contact surface on a bottom plane, the at least three interior extension platforms (14A-14C) containing geometry specifically molded to function with predetermined shim geometry, the at least three interior extension platforms located adjacent points on the base wall so that the at least three interior extension platforms define a stable, planar foundation for the appliance.  
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by https://terrylove.com/forums/index.php?threads/i-screwed-up-tiled-my-floor-too-tight-for-.  
[AltContent: textbox (at least three extension platforms)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (void)]
    PNG
    media_image1.png
    491
    889
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s Figure 1 in view of Perrin 2015/0289649. Figure 1 discloses all of the limitations of the claimed invention except for the adjustable two part shim and an appliance being a dishwasher, a cabinet or an air conditioner (as shown as conventional appliances see paragraph 0005, also showing it is conventional to use a shim for cabinets, etc. see page 1 of evidence patent GB2363978). Perrin teaches that it is known to have at least two-part shim (two pieces of 101 shown in figures 05A-05D) being adjustable and the female (104) base of a two part shim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Figure 1 to have included the female base of a two part shim for leveling an appliance (such a dishwasher, cabinet or an air conditioner) as taught by Perrin for the purpose of providing a quick means of leveling the toilet/appliance.  
10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  https://terrylove.com/forums/index.php?threads/i-screwed-up-tiled-my-floor-too-tight-for-the-closet-flange-to-sit-flush.54906/. (hereinafter Terry Love) in view of Perrin 2015/0289649. Terry Love discloses all of the limitations of the claimed invention except for the adjustable two part shim and an appliance being a dishwasher, a cabinet or an air conditioner (as shown as conventional appliances see paragraph 0005, also showing it is conventional to use a shim for cabinets, etc. see page 1 of evidence patent GB2363978). Perrin teaches that it is known to have at least two-part shim (two pieces of 101 shown in figures 05A-05D) being adjustable and the female (104) base of a two part shim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Terry Love to have included the female base of a two part shim for leveling an appliance (such a dishwasher, cabinet or an air conditioner) as taught by Perrin for the purpose of providing a quick means of leveling the toilet/appliance.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional shims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631